DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elect Embodiment I (Claims 1-16) corresponding to Figures 1a-1d with traverse.
However, claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claimed embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2021.
The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the claimed species necessitate searching for different embodiments.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites the limitation "the magnetic core accommodation of the coil body" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okano et al. [U.S. Patent No. 5157368].
Regarding claim 1, Okano discloses an inductive component (column 2, lines 30-32, Fig. 1), comprising: 
a magnetic core (e.g., 20, column 2, lines 61-65, Fig. 2),

at least one winding (e.g., 19, column 2, lines 57-58, Fig. 1), and
a coil body (e.g., 11, column 2, lines 30-35) having the at least one winding 19 wound thereon (wound on winding portion 12); comprising 
at least one contact element (e.g., 17, column 2, lines 42-45) attached to a side surface section of the coil and used for electrically connecting to the at least one winding 19, and
a magnetic core accommodation (e.g., 22e, column 3, lines 16-20, Fig. 1) in which the magnetic core (20) accommodated in the insulation body (22) is partially accommodated, wherein a side surface section of the magnetic core, which faces the at least one contact element (17), is at least partially covered by one of the insulation wall sections (e.g., 22j, column 4, lines 17-27, Fig. 1) of the insulation body. 
Regarding claim 2, Okano discloses the side surface section of the magnetic core (e.g., bottom end sections of 20), which faces the at least one contact element (e.g., 17, see Fig. 1), is fully covered by the insulation wall section.
Regarding claim 3, Okano discloses the insulation body (22) and the coil body 11 are mechanically connected by connection devices (e.g., stub 22i on stepped 22g on the 
Regarding claim 4, Okano discloses the connection devices comprise at least one first connection element arranged on the insulation body (e.g., stub 22i on stepped 22g on the arm portion of insulation body 22, column 3, lines 30-45, Fig. 2) and at least one second connection element arranged on the coil body (e.g., top portion of thickened terminal carrying portions 15 of coil body 11, column 4, lines 21-23, Fig. 1), the connection elements entering into mechanical engagement with each other.
Regarding claim 5, Okano discloses the connection devices are configured for coupling the insulation body and the coil body in a mechanically releasable manner (see claim 4).
Regarding claim 6, Okano discloses the insulation body (22) is defined by at least three insulation wall sections (horizontal and vertical portions 22a, 22b, 22c, 22d, 22j, Fig. 2) which are connected to one another such that the insulation body has a pot-like or cup-like shape including a recess (22e) in which the magnetic core (20) is accommodated (see Fig. 1). 
Regarding claim 7, Okano discloses a depth of the recess (22e) is equal to a height dimension of the magnetic core (20, column 3, lines 16-24, Fig. 1), the height dimension being defined with respect to the magnetic core along a direction along which the magnetic core is accommodated in the recess.
Regarding claim 8, Okano discloses the insulation body further comprises at least one web section (e.g., lower portions 22j, column 4, lines 17-26, Fig.1), which is formed 
Regarding claim 9, Okano discloses the at least one web section comprises a projecting portion (e.g., 22j) projecting towards the coil body 11 and inserted in a respective positioning opening formed in the coil body (e.g., opening between top portion of contact strip 15 of coil body 11 and core 20, 21) and arranged on a side on which the at least one contact element (e.g., 17) is arranged.
Regarding claim 10, Okamoto discloses wherein at least two contact elements (e.g., 17a, 17a of contact 17, Fig. 10) are formed on the side surface section (e.g., 15a) of the coil body 11 (column 2, lines 45-50), and wherein at least two wire end sections of the at least one winding 19 extend along the at least one web section (e.g., lower portion of 22d) on opposite sides (one on the front and one on the rear side towards the depth as shown in the orientation on Fig. 2 or one contact 17a from the left of 15 another contact 17a on opposite side of 15 as shown in Fig. 10 ) of the latter to a respective one of the contact elements.

    PNG
    media_image1.png
    231
    713
    media_image1.png
    Greyscale

Regarding claim 11, Okano discloses further comprising at least one further contact element (e.g., 18) attached to a side surface section of the coil body 11, the side surface section being arranged on a coil body side located opposite the at least one contact element 17 (see Fig. 1 and 2), 
a further magnetic core (e.g., 21, Fig. 1 and 2), and 
a further insulation body (e.g., 23), the further insulation body comprising at least two insulation wall sections (e.g., 23a, 23b, 23c, 23j, Fig. 1 and 2), which are connected to each other and which each face, at least partially, a respective side surface section of the further magnetic core 21, 
wherein the further insulation body 23 is arranged on the coil body 11 such that it is located opposite the insulation body 22 (see Figure 1), and the further magnetic core 21, which is accommodated in the further insulation body 23, is partially accommodated in the magnetic core accommodation, and 
wherein a side surface section of the further magnetic core 21, which faces the at least one further contact element 18, is covered, at least partially, by an insulation wall section (e.g., 23d, see Fig. 1) of the further insulation body 23.

incorporating the magnetic core (e.g., 20, 21) into the insulation body (e.g., 22, 23), and attaching the insulation body (22, 23) with the magnetic core (20, 21) accommodated therein to the wound coil body, the magnetic core being partially incorporated into the magnetic core accommodation (22e, 23e) of the insulation (coil) body [Col. 3, Lines1-25 , Fig. 1-2].
Regarding claim 14, Okano discloses an inductive component (column 2, lines 30-32, Fig. 1) comprising: 
a coil body (e.g., 11) comprising a winding chamber (e.g., portion of 11 where coil is wound, column 2, lines 32-32, Fig. 1-2) containing a winding (e.g., 19, column 2, line 57) around a core reception unit (e.g., 12, column 2, lines 32-35), the winding chamber having opposing first and second ends (see Figure 2) with a contact strip (e.g., 15, 16) placed on one of the first end or the second end, the contact strip having a contact element (e.g., 17, 18) coupled to the winding 19;
an insulation body (e.g., 22, 23) having a plurality of insulation wall sections (e.g., vertical and horizontal portions of parts 22a, 22b, 22c, 22d, 22j, 23a, 23b, 23c, 23d, 23j), the insulation body (22, 23) coupled to the coil body (e.g., 11) wherein one of the plurality of insulation wall sections (e.g., 22j, 23j) faces and is positioned adjacent to the contact strip (15, 16); and
a magnetic core (e.g., comprising 20, 21) adapted to fit within the plurality of insulation wall sections and the core reception unit 12 of the coil body 11, wherein the 
whereby insulation of the inductive component is increased and leakage paths are extended (column 1, lines 15-20). 
Regarding claim 15, Okano discloses a mechanical connection device (e.g., 22j, 23j abutted with portions 15, 16 of coil body) configured to enter into mechanical engagement coupling the coil body 11 to the insulation body (22, 23) (e.g., lower portions 22j, 23j of insulation body 22, 23 abutted with the thickened portions 15, 16 of coil body 11 when 22 and 23 are locked together, column 3, lines 30-45, Fig. 2). 
Regarding claim l6, Okano discloses the mechanical connection device comprises a web section (i.e., horizontal portions 22j, 23j projected from 22d, 23d, respectively) and an opening (e.g., opening between bottom portion of core 20, 21 and top portions of contact strip 15, 16, respectively) dimensioned to receive a portion of the web section [Col. 4, Lines 17-26, Fig. 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Noguchi et al. [U.S. Patent No. 5396211].
Regarding claim 12, Okano discloses the instant claimed invention discussed above except for each of the magnetic cores has an E-core configuration.
Noguchi discloses an inductive component wherein each magnetic cores (e.g., 8, 8, Figure 1) has an E-core configuration [Col. 2, Lines 19-25, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic cores with E-core configuration as taught by Noguchi to the magnetic core of Okano to provide the inductive device with magnetic core portions that are uniformly manufactured to lower the cost of production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Alexander Talpalatski/           Primary Examiner, Art Unit 2837